Case: 6:12-cv-00091-GFVT-HAI Doc #: 447 Filed: 10/21/19 Page: 1 of 2 - Page ID#:
                                    11621


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT LONDON


NEW LONDON TOBACCO MARKET,                            Civil Action No. 6:12-cv-91-GFVT-HAI
INC. and FIVEMILE ENERGY, LLC
                                                      Judge Gregory F. Van Tatenhove
        Plaintiffs,
                                                      MOTION OF DEFENDANTS TO
V.                                                    ALTER OR AMEND OR TO
                                                      RECONSIDER SEPTEMBER 23,
KENTUCKY FUEL CORPORATION and                         2019 MEMORANDUM OPINION
JAMES C. JUSTICE COMPANIES, INC.,                     AND ORDER

        Defendants.


       Defendants, Kentucky Fuel Corporation and James C. Justice Companies, Inc., through

counsel, and pursuant to Rules 59 and 60 of the Federal Rules of Civil Procedure, respectfully

move the Court to alter or amend or to reconsider the Memorandum Opinion and Order entered

in this matter on September 23, 2019 [Doc. 445]. The grounds for this Motion are set forth in the

Memorandum in Support filed herewith. Defendants respectfully request that the Court set this

Motion for oral argument.

                                                  Respectfully submitted,

                                                  /s/ Richard A. Getty
                                                  RICHARD A. GETTY
                                                  DANIELLE HARLAN
                                                           and
                                                  MARCEL RADOMILE

                                                  THE GETTY LAW GROUP, PLLC
                                                  1900 Lexington Financial Center
                                                  250 West Main Street
                                                  Lexington, Kentucky 40507
                                                  Telephone: (859) 259-1900
                                                  Facsimile: (859) 259-1909
                                                  E-Mail: rgetty@gettylawgroup.com
                                                  E-Mail: dharlan@gettylawgroup.com
                                                  E-Mail: mradomile@gettylawgroup.com
Case: 6:12-cv-00091-GFVT-HAI Doc #: 447 Filed: 10/21/19 Page: 2 of 2 - Page ID#:
                                    11622


                                                    And

                                                    KENT WICKER

                                                    DRESSMAN BENZINGER LAVELLE PSC
                                                    321 West Main Street
                                                    Suite 2100
                                                    Louisville, Kentucky 40202
                                                    Telephone: (502) 572-2500
                                                    Facsimile: (502) 572-2503
                                                    E-Mail: kwicker@dbllaw.com

                                                    COUNSEL FOR DEFENDANTS,
                                                    KENTUCKY FUEL CORPORATION AND
                                                    JAMES C. JUSTICE COMPANIES, INC.

                                CERTIFICATE OF SERVICE

        A copy of the foregoing Motion of Defendants to Alter or Amend or to Reconsider

September 23, 2019 Memorandum Opinion and Order was served on the 21st day of October

2019, electronically in accordance with the method established under this Court’s CM/ECF

Administrative Procedures and Standing Order upon all parties in the electronic filing system in

this case.

                                                     /s/ Richard A. Getty
                                                     COUNSEL FOR DEFENDANTS
dhbpld2213




                                                2
